Citation Nr: 9918985
Decision Date: 07/12/99	Archive Date: 09/09/99

DOCKET NO. 97-01 877               DATE JUL 12, 1999

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUES

1. Entitlement to an increased rating for post-vagotomy dumping
syndrome, currently assigned a 40 percent evaluation.

2. Entitlement to an increased rating for status post ventral
herniorrhaphy, currently assigned a 20 percent evaluation.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and O. R. Graham 

ATTORNEY FOR THE BOARD 

K. Hudson, Counsel 

INTRODUCTION

The veteran had active service from August 1979 to January 1984.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a regional office (RO) rating decision of August 1996.
In April 1998, the case was remanded to afford the veteran a travel
board hearing. He failed to report for the hearing scheduled in
February 1999, and the case was returned to the Board for appellate
consideration.

By rating action dated in May 1997, the RO increased the evaluation
assigned for post-vagotomy dumping syndrome from 20 percent to 40
percent. The United States Court of Appeals for Veterans Claims
(known as the United States Court of Veterans Appeals prior to
March 1, 1999) (hereinafter "Court") has held that a rating
decision issued subsequent to a notice of disagreement which grants
less than the maximum available rating does not "abrogate the
pending appeal." AB v. Brown, 6 Vet.App. 35, 38 (1993). However, at
a hearing before a hearing officer in May 1997, the veteran
indicated that he may be satisfied with the 40 percent rating, and
the RO considered that issue satisfied. However, in reviewing the
testimony, although the veteran's representative was clear on that
point, the veteran himself was somewhat vague. Moreover, there is
no signed statement from the veteran withdrawing the issue. A
Substantive Appeal filed by the appellant personally may only be
withdrawn in writing by the appellant, or, with the express written
consent of the appellant, by his or her authorized representative.
38 C.F.R. 20.204 (1998). No such authorization was provided to the
representative, and we do not find that the veteran's participation
in the exchange was sufficiently free from ambiguity as to
constitute a withdrawal of the appeal. Consequently, we will
proceed with a decision as to both issues.

2 - 

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the appellant's claim has been obtained by the originating agency.

2. Post-vagotomy dumping syndrome is of moderate severity,
manifested by diarrhea, abdominal pain and cramping, and mild
circulatory symptoms, but without weight loss, malnutrition, or
hypoglycemic symptoms.

3. Status post ventral herniorrhaphy is manifested by complaints of
pain.

CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 40 percent for post-
vagotomy dumping syndrome have not been met. 38 U.S.C.A.  1155,
5107 (West 1991); 38 C.F.R. 4.1, 4.2, 4.10, Part 4, Code 7308
(1998).

2. The criteria for an evaluation in excess of 20 percent for
status post ventral herniorrhaphy have not been met. 38 U.S.C.A.
1155, 5107 (West 1991); 38 C.F.R. 4.1, 4.2, 4.10, Part 4, Code 7339
(1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's contentions regarding the increase in severity of
his disabilities constitute plausible or well-grounded claims.
Proscelle v. Derwinski, 2 Vet.App. 629 (1992). The relevant facts
have been properly developed, and, accordingly, the statutory
obligation of the Department of Veterans Affairs (VA) to assist in
the development of the appellant's claim has been satisfied. 38
U.S.C.A. 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet.App. 78
(1991).

- 3 - 

Disability evaluations are based upon the average impairment of
earning capacity as determined by a schedule for rating
disabilities. 38 U.S.C.A. 1155 (West 1996); 38 C.F.R. Part 4
(1998). Separate rating codes identify the various disabilities. 38
C.F.R. Part 4 (1998). In determining the current level of
impairment, the disability must be considered in the context of the
whole recorded history, including service medical records. 38
C.F.R. 4.2 (1998); Schafrath v. Derwinski, 1 Vet.App. 589 (1991).
Nevertheless, the present level of disability is of primary
concern, and the past medical reports do not have precedence over
current findings. Francisco v. Brown, 7 Vet.App. 55 (1994). An
evaluation of the level of disability present also includes
consideration of the functional impairment of the veteran's ability
to engage in ordinary activities, including employment, and the
effect of pain on the functional abilities. 38 C.F.R. 4.10 (1998);
Schafrath.

Service medical records reveal that in September 1983, the veteran
was hospitalized for treatment of upper gastrointestinal
hemorrhage. A gastroscopy revealed a peptic ulcer in the duodenum.
Despite "vigorous" treatment, the bleeding did not subside, and,
accordingly, the veteran underwent an emergency vagotomy and
pyloroplasty with oversewing of the duodenal ulcer. After
recovering from the surgery, he complained of diarrhea, compatible
with postvagotomy diarrhea and possible dumping syndrome. It was
felt that the diarrhea should resolve in about six months; however,
he currently could not perform normal functions. Accordingly, he
was medically discharged from service.

On a VA examination in March 1984, the veteran complained of
"growling" in the stomach, two to three loose stools per day, and
occasional pains before and after eating. However, he ate any and
all types of food, and he had no symptoms resembling dumping. He
weighed 206 pounds. In May 1984, service connection for post-
vagotomy dumping syndrome was assigned, evaluated 20 percent
disabling.

On a VA examination in August 1991, the veteran weighed 248 pounds.
He had post antrectomy and vagotomy with gastrointestinal symptoms
compatible with post vagotomy syndrome. However, there did not
appear to be any dumping. In

4 - 

addition, there appeared to be an incomplete ventral hernia in the
lower end of the incision, which prevented the veteran from bending
over and lifting. He also had rectal bleeding, which seemed to be
of lower gastrointestinal etiology. As a result of this
examination, service connection for a ventral hernia was granted,
assigned a 20 percent evaluation.

In September 1995, the veteran was hospitalized in a VA facility,
to undergo a ventral herniorrhaphy. On admission, he had a ventral
hernia, which was reducible, and which measured approximately six
by six centimeters. His postoperative recovery was uncomplicated,
but his discharge from the hospital was delayed due to his
unwillingness to leave, apparently because he did not have a place
to live at that time.

Outpatient treatment records show that in January 1996, the veteran
complained of constipation, with his last bowel movement three days
earlier, and a bloated stomach. It was noted that he had a dumping
syndrome, and lots of gas and bowel problems. In February 1996, he
complained of stomach pain and cramping and diarrhea for the past
week, two times per day. He had pain with eating and dumping
syndrome. He was advised to modify his diet, and a consult was
recommended.

In June 1996, the veteran underwent a VA examination. He complained
of four to five episodes of diarrhea per day, which occurred about
30 minutes after meals. He reported that the diarrhea was preceded
by bloating, low abdominal pain, and, cramps. He developed severe
perianal pain with bowel movements. He also complained of profuse
rectal bleeding for the past several days. On examination, he was
74 inches tall, and weighed 281 pounds; his maximum weight in the
past year had reportedly been 250 pounds. He had a slow gait due to
abdominal and anal pain. His abdomen was diffusely tender, more so
on the left. There was no visceromegaly or mass. The diagnoses were
status post pyloroplasty and vagotomy due to bleeding ulcer, and
ventral hernia due to the vagotomy, status post ventral
herniorrhaphy. He also had severe anal pain, for which further
evaluation was recommended. A blood count was normal except for
slightly decreased red blood

- 5 - 

cells (4.2, with a normal range of 4.2 - 5.8) hemoglobin (13.5,
with a normal range of 14 - 17), and slightly elevated monocytes
(14.3 percent, with a normal range of 5.2 - 13 percent).

VA outpatient treatment records show that on a gastrointestinal
consult in July 1996, the veteran reported weight gain and a good
appetite, but complained of bloating and gas with abdominal
discomfort. He did not have hematochezia or melena, but was noted
to be a poor historian. In August 1996, he underwent an
esophogastroduodenoscopy (endoscopy) and a sigmoidoscopy. The
endoscopy disclosed a normal esophagus. There were surgical changes
present in the stomach consistent with a previous pyloroplasty. In
addition, there were diffuse erythema, edema, and small red dots of
reddened mucosa involving the antrum. There was a small nodule in
the duodenal bulb. The impression was surgical changes of the
stomach, mild gastritis and duodenal nodule. The sigmoidoscopy
disclosed a small rectal polyp and internal hemorrhoids. A follow-
up outpatient treatment note in February 1997 disclosed
gastrointestinal complaints of heartburn. He did not have diarrhea.
On examination, the abdomen was soft, with no masses. The pertinent
assessment was chronic gastritis, mild.

The veteran and a friend, O. R. Graham, testified at a hearing
before a hearing officer in May 1997, regarding the symptoms of the
veteran's service-connected disabilities. The veteran stated that
he experienced epigastric discomfort every meal. He stated that he
had circulatory symptoms. He also was constantly going to the
restroom, and he often became sweaty and hot, with a feverish
feeling. He also had a lot of diarrhea, about every 15 minutes or
so. He also had a lot of abdominal gas. He stated that he had
recently lost about 30 pounds, and that he currently weighed about
245 or 250 pounds. Regarding his status post ventral herniorrhaphy,
he testified that he felt the hernia was returning, although a
doctor had told him that there was no recurrence. He felt the area
was very painful. He did not wear a belt, because it caused
additional pain. Certain activities, such as sitting in certain
ways, caused pain.

6 - 

Post- Vagotomy Dumping Syndrome

While he reports continuing diarrhea, this claim is without
credibility, as he has also reported continuing weight loss even
though objective measurement rules this out.

Currently, the veteran is in receipt of a 40 percent rating for
post-vagotomy dumping syndrome. A 20 percent evaluation is
warranted for mild post gastrectomy syndrome with infrequent
episodes of epigastric distress with characteristic mild
circulatory symptoms or with continuous mild manifestations. A 40
percent evaluation requires moderate post gastrectomy syndrome,
with episodes (less frequent than the next higher level of
disability) of epigastric distress with characteristic mild
circulatory symptoms after meals but with diarrhea and weight loss.
A 60 percent evaluation requires severe post gastrectomy syndrome,
with associated nausea, sweating, circulatory disturbances after
meals, diarrhea, hypoglycemic symptoms and weight loss with
malnutrition and anemia. 38 C.F.R. Part 4, Code 7308 (1998).

The veteran's symptoms are contemplated by the 40 percent
evaluation currently in effect. Although he claims that he has
sweating and feverish symptoms, and stomach pain and cramping,
nausea has not been reported, nor have hypoglycemic symptoms been
identified. While the blood count in July 1996 showed some slight
abnormalities, including a slightly decreased hemoglobin count,
anemia was not diagnosed, and, in any event, these laboratory
abnormalities have not been medically attributed to the post-
vagotomy dumping syndrome. In this regard, at the time of that
examination, the veteran also reported severe rectal bleeding, and
there is no competent (i.e., medical) evidence of a nexus between
the service-connected post-vagotomy dumping syndrome and the rectal
bleeding. In point of fact, in August 1991, the veteran's rectal
bleeding was thought to be of lower gastrointestinal etiology.
Moreover, weight loss with malnutrition has not been demonstrated.
Although he testified at his hearing that he had recently lost 30
pounds, he reported that he still weighed 245 to 250 pounds, which,
according to the medical evidence, appears to have been his normal
weight for the past several years, and is down from the 280 pounds
he weighed in June 1996. At the time of

7 - 


his discharge from service, he weighed 206 pounds. No one has
indicated that he is undernourished or malnourished. Accordingly,
a question as to which of two evaluations to apply has not been
presented, and the disability picture does not more nearly
approximate the criteria required for a compensable higher rating.
38 C.F.R. 4.7 (1998).

Status Post Ventral Herniorrhaphy

The veteran is currently in receipt of a 20 percent rating for
status post ventral herniorrhaphy. The rating schedule provides
that healed post-operative wounds of a ventral hernia with no
disability, belt not indicated, warrants a noncompensable rating.
When there is a small hernia present, not well supported by belt
under ordinary conditions, or a healed ventral hernia or post-
operative wounds with weakening of abdominal wall and 'indication
for a supporting belt, a 20 percent evaluation is warranted. Post-
operative ventral hernia, large, not well supported by belt under
ordinary conditions, warrants a 40 percent evaluation. 38 C.F.R.
Part 4, Code 7339 (1998).

Although the veteran testified that he feels that his ventral
hernia is returning, there is no medical evidence of such a
recurrence; no masses were shown in June 1996 or February 1997. He
does not wear a supporting belt. Although he complains of severe
pain, the pain has not been specifically attributed to the ventral
herniorrhaphy residuals. In any event, his subjective complaints of
pain, considered together with the absence of objective residuals,
are appropriately compensated by the 20 percent evaluation
currently in effect. Moreover, a question as to which of two
evaluations to apply has not been presented, and the disability
picture does not more nearly approximate the criteria required for
a compensable higher rating. 38 C.F.R. 4.7 (1998).

The United States Court of Veterans Appeals (Court) has held that
the Board is precluded by regulation from assigning an
extraschedular rating under 38 C.F.R. 3.321(b)(1) in the first
instance. Floyd v. Brown, 9 Vet.App. 88 (1996). The Court has
further held that the Board must address referral under 38 C.F.R.
3.321(b)(1)

- 8 -

only where circumstances are presented which the Director of the
VA's Compensation and Pension Service might consider exceptional or
unusual. Shipwash v. Brown, 8 Vet.App. 218, 227 (1995). Having
reviewed the record with these mandates in mind, the Board finds no
basis for further action on this question.

ORDER

An evaluation in excess of 40 percent for post-vagotomy dumping
syndrome is denied.

An evaluation in excess of 20 percent for status post ventral
herniorrhaphy is denied.

JEFF MARTIN 
Member, Board of Veterans' Appeals

